Citation Nr: 1637476	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  10-43 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for thoracic spondylosis and arthritis, and chronic low back strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel

INTRODUCTION

The Veteran had active service from July 1991 to December 1991 and from
January 2004 to June 2005, with subsequent service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied a rating in excess of 10 percent for chronic low back strain.   

During the course of the appeal, a June 2011 rating decision granted a 20 percent rating for the Veteran's chronic low back strain, effective February 10, 2010, the date of receipt of her increased rating claim.  However, the Veteran has not limited her appeal and there are higher evaluations available, such issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In June 2014, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the record.

In an August 2014 decision, the Board granted service connection for thoracic spondylosis and arthritis, and remanded the Veteran's claim for an increased rating of her chronic low back strain for further development.  Thereafter, in a September 2014 rating decision, the Agency of Original Jurisdiction (AOJ) effected the Board's grant of service connection for thoracic spondylosis and arthritis, and assigned a 20 percent rating for the entire appeal period for the now service-connected back disability, identified as thoracic spondylosis and arthritis, and chronic low back strain.  Therefore, the issue on appeal has been characterized as shown on the title page of this decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.



FINDING OF FACT

For the entire appeal period the Veteran's service-connected thoracic spondylosis and arthritis, and chronic low back strain is manifested by pain with limited motion, but is not productive of forward flexion limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, even in consideration of additional functional loss due to pain, fatigability, incoordination, pain on movement, and/or weakness, or on repetitive motion or flare-ups, without intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks during the past 12 months, or associated objective neurologic abnormalities.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for thoracic spondylosis and arthritis, and chronic low back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5237 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Such notice applies to all five elements of a service connection claim, to include 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).	

In the instant case, VA's duty to notify was satisfied by a March 2010 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  She has not identified any additional, outstanding records that have not been requested or obtained.  
 
Additionally, in conjunction with the claim on appeal the Veteran was also afforded VA examinations in April 2010, May 2011, May 2014, and May 2015.  Neither the Veteran nor her representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate to address the evaluation of the Veteran's service-connected thoracolumbar spine disability.  In this regard, they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  

In this regard, the Board has considered the United States Court of Appeals for Veteran's Claim's (Court's) recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016), in which the proper interpretation of the final sentence of 38 C.F.R. 
§ 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged join," was addressed.  In this regard, the Court concluded that VA examinations should include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

In the instant case, the May 2014 and May 2015 VA examinations include findings referable to range of motion testing after repetitive motions and on weight-bearing.  With regard to conducting such testing with the range of the opposite undamaged joint, the record reflects that the Veteran's thoracolumbar range of motion was tested at the examinations; however, as there is no opposing undamaged joint, it is not possible to test that aspect.  The Board further finds that the active motion testing conducted during the VA examinations in this case affords an accurate measurement of the most limited range of motion of the Veteran's thoracolumbar spine disability as passive range of motion testing tends to yield a less restrictive range of motion.

Despite any limitations of such testing and findings, the Board finds that it would not be prejudicial to the Veteran in proceeding with a decision at this time based on such examinations since in order to receive a higher rating based on limitation of motion, the thoracic spine must be limited in range of motion to 30 degrees or less, or must be ankylosed.  Such clinical evidence has not demonstrated in the record.  Furthermore, as will be discussed herein, the rating criteria fully contemplate limitation of motion, and the resulting functional impairment from such disability.  Consequently, the Board finds that it would not be prejudicial to the Veteran in proceeding with a decision at this time.

Moreover, the Veteran has not alleged, and the record does not show, that such examinations are inadequate to decide her increased rating claim, nor has she otherwise argued that her range of motion would have been further limited if tested in such capacities.  Consequently, as she has not argued that the examinations of record are inadequate on such grounds, the Board need not address such matter further.  Massie v. Shinseki, 25 Vet.App. 123, 131 (2011); see Robinson v. Peake, 21 Vet.App. 545, 553 (2008) (holding that the Board is not required "to assume the impossible task of inventing and rejecting every conceivable argument in order to produce a valid decision"), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); cf. Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("Having initially failed to raise the procedural issue, the Veteran should not be able to resurrect it months or even years later when, based on new circumstances, the Veteran decides that raising the issue is now advantageous.").

Moreover, the record does not reflect a possible worsening of the thoracolumbar spine disability since the May 2015 VA examination so as to warrant another examination.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in June 2014.  In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.
 
At the Board hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Additionally, testimony was solicited regarding the nature and severity of the Veteran's service-connected thoracolumbar spine disability, to include the type and frequency of the symptoms she experiences as a result of such disability, as well as the impact such have on her daily life and employment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  

As a result of such testimony, the Board remanded the instant matter so as to obtain outstanding treatment records and afford the Veteran a contemporaneous VA examination so as to determine the nature and severity of her thoracolumbar spine disability.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

As noted, in August 2014, the Board remanded the case for additional development, to include affording the Veteran an opportunity to identify any outstanding treatment records, obtaining outstanding VA and private treatment records, and affording the Veteran a contemporaneous VA examination so as to assess the current nature and severity of her thoracolumbar spine disability.  Thereafter, the Veteran was invited to identify or submit any outstanding treatment records, the AOJ obtained all identified private and VA treatment records, and the Veteran was afforded the aforementioned VA examination in May 2015.  Therefore, the Board finds that the AOJ has substantially complied with the August 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Competent medical evidence is that provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a) (1). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a) (2).

The Veteran's statements describing the symptoms of her service-connected thoracolumbar spine disability are deemed competent evidence as she is competent to report complaints regarding symptoms capable of lay observation. 38 C.F.R. § 3.159(a) (2).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

The Veteran's thoracolumbar spine disability, characterized as thoracic spondylosis and arthritis; chronic low back strain, is evaluated pursuant to Diagnostic Code 5010-5237.

Diagnostic Code 5010 pertains to arthritis due to trauma and Diagnostic Code 5237 pertains to lumbosacral strain, both of which are evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Pursuant to this formula, ratings contemplate symptoms such as pain (whether or not it radiates), stiffness, or aching and are assigned as follows: a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides that a 10 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months and a 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2) provides that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

The medical evidence contained in the multiple VA examinations conducted between April 2010 and May 2015 provides an adequate picture of the Veteran's service-connected thoracolumbar spine disability.  There is no other lay or medical evidence, to include the VA or private treatment records on file, that reflect materially different findings from those noted in the VA examination reports with respect to the pertinent diagnostic criteria for evaluation in this case.  

During an April 2010 VA examination, the Veteran reported current complaints of low back pain approximately fifty percent of the time.  The pain tended to be worse with lifting, prolonged standing, or sitting.  The Veteran reported that the pain on average was 7 out of 10 in intensity.  There was no radiation of pain, but at times the pain affected her ability to walk.  She had not had any incapacitating episodes over the prior 12 months requiring physician prescribed bedrest.  She reported that she currently worked as a security guard, which was not as strenuous as her previous job that had required heavy lifting that she could no longer do. She reported that her activities of daily living were not affected by her back and denied having flare-ups. She was not using any assistive devices.

On examining the lumbar spine, the Veteran had flexion to 77 degrees, extension to 10 degrees, lateral flexion to 20 degrees bilaterally, and rotation to 35 degrees bilaterally; all of which were with pain throughout the entire range of motion.  Her range of motion was not additionally limited following repetitive use. There was no spasm on examination, though she did have diffuse tenderness to palpation with a negative straight leg raise bilaterally and 5/5 strength in all four extremities with normal symmetric deep tendon reflexes and normal sensation. She also had a normal gait.  Imaging of the lumbar spine was negative.  The April 2010 VA examination report contains a diagnosis of chronic lumbosacral spine.

During a May 2011 VA examination, the Veteran reported complaints of pain in the low back that was sometimes in her neck.  She stated that it was sharp and intermittent; and it did not radiate, and did not affect her ability to walk.  She reported that she did not have a history of incapacitating episodes.

The Veteran reported that she was currently employed as a security officer.  She reported that the thoracolumbar spine disability did not affect her work because she stays seated and does paperwork all of the time.  She reported that the back condition did affect her activities of daily living when she does heavy labor like household chores and yard work.  The Veteran reported having flare-ups that happen up to two times a month and lasts for about a day. These flare-ups would reach a severity of 7 out of 10.  The Veteran reported that they were precipitated by lifting greater than 20 pounds, and sitting for long periods of time.  They were alleviated by medication and stretching. She denied the use of any assistive devices.

On examination, range of motion testing of the Veteran's lumbar spine showed that flexion was from zero to 60 degrees, extension was from zero to 15 degrees, lateral flexion was 20 degrees to the right and 20 degrees to the left, and rotation was 15 degrees to the right and 15 degrees to the left.  These were maximal ranges and did not change with repetition.  She endorsed having end of range pain, especially with flexion.

The Veteran had no palpable spasms.  She endorsed generalized tenderness to palpation over the spinous processes from T10 to L3.  She had no tenderness over the lumbosacral spine.  Straight leg raise induced low back pain, but no radicular symptoms.  Motor examination was 4+/5 for hip flexors, quad, hamstring, tibialis and gastroc soleus bilaterally.  The examiner stated that the Veteran did not appear to exhibit a full effort and she did not endorse any type of pain that may have limited her ability to do so.  Her sensation was intact to all distributions.  Her patellar deep tendon reflexes were 2+ with no clonus.  Gait examination was normal to heel walk, toe walk and tandem.  The examiner noted that previous imaging studies in June 2010 showed normal radiographs of the lumbar spine. The May 2011 VA examination report concluded with a diagnosis of chronic lumbar strain; and a comment that the examination findings did not appear to be a significant increase in disability from the Veteran's prior examination.

The report of a May 2014 VA examination shows that the Veteran reported that flare-ups impacted the function of the thoracolumbar spine; and that pain, weakness, fatigability, or incoordination significantly limited her functional ability during flare-ups or during repeated use of the thoracolumbar spine.

On examination, the range of motion testing of her lumbar spine showed that flexion was from zero to 70 degrees and extension was from zero to 20 degrees with painful motion starting at that point.  On testing right and left lateral flexion and lateral rotation, each was to 20 degrees with painful motion starting at that point.  These ranges of motion did not change with repetition.  The report noted findings that the Veteran did not have additional limitation in range of motion following repetitive use testing; and that the Veteran had functional loss or impairment of the thoracolumbar spine due to less movement than normal, pain on movement, disturbance of locomotion and interference with sitting, standing or weight-bearing.

The Veteran did not have: localized tenderness or pain on palpation of the thoracic spine joints or soft tissue; muscle spasm of the thoracolumbar spine; or guarding of the thoracolumbar spine. 

The examiner found that muscle strength was normal in the lower extremities joint motions tested, and found no muscle atrophy.  Reflex examination in the knees and ankles were normal. Sensory examination was normal.  Straight leg raising test was positive on both sides.  The examiner recorded findings that the Veteran did not have: radicular pain or any other signs or symptoms due to radiculopathy; other neurologic abnormalities; intervertebral disc syndrome; or ankylosis of the spine.  The Veteran did not use an assistive device as a normal mode of locomotion.  The Veteran did not have any other pertinent physical findings or associated scars.  

Imaging studies of the thoracolumbar spine documented arthritis.  The Veteran did not have a thoracic vertebral fracture with loss of 50 percent or more of height or other significant test findings.

The examiner opined that the Veteran's thoracolumbar spine condition impacted on her ability to work in that it was painful for her to squat down, or to sit or stand for more than 30 minutes.

During a May 2015 VA examination, range of motion testing of the Veteran's lumbar spine showed that flexion was from zero to 80 degrees, extension was from zero to 30 degrees, lateral flexion was 25 degrees to the right and 25 degrees to the left, and rotation was 25 degrees to the right and 25 degrees to the left. The examiner opined that the range of motion itself did not contribute to a functional loss.  There was pain on rest with non-movement.  There was no evidence of pain with weight bearing.  There was objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  The Veteran was able to perform repetitive use testing with at least three repetitions without additional loss of function or range of motion.  The examiner opined that with repeated use over a period of time, the Veteran's functional ability was not significantly limited by pain, weakness, fatigability or incoordination.  The Veteran did not exhibit guarding or muscle spasm.
 
Testing was normal for muscle strength, reflexes, and sensation, and there was no muscle atrophy.  Straight leg raising testing was negative.  The Veteran did not have: radicular pain or other signs or symptoms due to radiculopathy; ankylosis; intervertebral disc syndrome or other neurologic abnormalities; scars or other findings, complications, conditions, signs, or symptoms associated with the thoracolumbar spine disability.  The Veteran did not use an assistive device.  

Imaging showed arthritis.  The examiner noted that the Veteran did not have a thoracic vertebral fracture with loss of 50 percent or more of height.  The examiner opined that the Veteran's thoracolumbar spine condition did not impact on her ability to work.  The examiner commented that the Veteran was not experiencing any neurological impairment on examination and that the Veteran did not report any.  The examiner opined that the Veteran's bladder complaints were related to urinary tract infections and were not related to the back disability.

During the entire appeal period, the Veteran's thoracolumbar spine disability has been assigned a 20 percent rating based on limitation of motion.  

A higher rating of 40 percent based on limitation of motion requires that forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or that there be a favorable ankylosis of the entire thoracolumbar spine; and higher ratings of 50 and 100 percent require unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine, respectively.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

None of the evidence referable to the appeal period shows findings consistent with any of these criteria so as to warrant a higher rating based on limitation of motion of the thoracolumbar spine.  During the VA examinations discussed above, at worst forward flexion of the thoracolumbar spine is limited to 60 degrees, as found during the May 2011 examination.  At the most recent VA examination flexion of the thoracolumbar spine was from zero to 80 degrees.  

There is no clinical evidence of file of a limitation in forward flexion to 30 degrees or less or of any ankylosis of the thoracolumbar spine during any part of the appeal period, even with consideration of painful motion and other factors discussed in DeLuca.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  None of the clinical records reflect such criteria as required for a higher rating based on range of motion.  Id.  

In this regard, as discussed in each of the examination reports above, there is no evidence that the Veteran's range of motion was additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance after repetitive use.  

Furthermore, although the Veteran has complained of a decrease in the range of motion as well as pain, she has not alleged that her thoracolumbar spine was limited in range of motion below that found on examination.  Thus, even considering the Veteran's subjective complaints of pain, the evidence of record does not support any additional limitation of function in response to repetitive motion or flare-ups that would support an evaluation in excess of the 20 percent assigned during the appeal period.  See DeLuca, supra; Mitchell, supra; 38 C.F.R. §§ 4.40, 4.45, 4.59.

Based on the foregoing, a rating higher than 20 percent is not warranted during the appeal period on the basis of range of motion criteria of  38 C.F.R. § 4.71a, even with consideration of findings of pain, weakness or other symptoms described in DeLuca.  See Thompson v. McDonald, 2015-7017 WL 877958 (Fed. Cir. Mar. 8, 2016) (under the schedular criteria of § 4.71a, for evaluation of the spine, all of the ratings for assignment result by meeting the corresponding schedular criteria, with or without symptoms such as pain-whether or not it radiates-stiffness, or aching in the area of the spine affected by residuals of injury or disease).  

The Board has considered whether a higher rating is warranted under the Formula for Rating IVDS Based on Incapacitating Episodes.  However, none of the VA examination reports or other clinical evidence shows that the Veteran has IVDS; or that due to intervertebral disc syndrome, has had any incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician; and certainly no such evidence of an episode lasting at least four weeks in a prior 12 month period.  

There is no clinical evidence, to include as found in the treatment reports of record, during the appeal period showing incapacitating episodes during which the Veteran had a period of acute signs or symptoms due to intervertebral disc syndrome lasting at least four weeks in a prior 12 month period.  
  
Therefore, a rating in excess of the existing 20 percent assigned during the appeal period since February 10, 2010 for the thoracolumbar spine disability is not warranted on the basis of incapacitating episodes.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

As noted above, the General Rating Formula for Diseases and Injuries of the Spine, Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be separately evaluated under an appropriate diagnostic code.  Any radicular nerve pathology of an extremity would be covered under this provision, as would any other associated neurologic abnormalities such as bladder or bowel impairment. 

In this regard, the Board notes that the Veteran submitted an August 2012 statement noting bladder problems related to her back.  Furthermore, during the June 2014 hearing, the Veteran testified that she intermittently had bladder control issues with some leakage.  She further reported experiencing giving way in her legs when walking with the right leg worse than the left.  However, as the Veteran is a lay person, she is not competent to render an opinion on a complex medical question such as whether her thoracolumbar spine disability results in associated objective neurologic abnormalities, the Board relies on the competent medical evidence of record.

In this regard, as reflected generally in the reports of the VA spine examinations during the appeal period, the evidence does not show any objective neurologic abnormalities associated with the Veteran's low back disability.  There is no evidence showing that she has had any bowel or bladder impairment or other pertinent conditions referable to neurologic abnormalities associated with her thoracolumbar spine disability, to include any lumbosacral spine radicular symptoms involving either lower extremity during the appeal period.   

In this regard, the Veteran has had no pathologic reflexes or sensation, and no radiation of pain into the lower extremities.  Although during some examinations straight leg raising induced low back pain, there were no radicular symptoms.  During the May 2014 VA examination, the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy or other neurologic abnormalities.  Additionally, during the May 2015 VA examination, straight leg raising testing was negative, and the Veteran did not have radicular pain or other signs or symptoms of radiculopathy or other neurologic abnormalities.  The examiner commented that the Veteran did not report and examination did not show that the Veteran was experiencing any neurological impairment; and that the Veteran's bladder complaints were related to urinary tract infections and not related to the back disability.

Thus the evidence does not show such findings or diagnosis so as to warrant assignment of a separate rating for any objective neurologic abnormalities associated with the Veteran's thoracolumbar spine disability during the appeal period, including any separate rating for right or left lower extremity radiculopathy during that period.  Therefore, a separate rating for objective neurologic abnormalities associated with the thoracolumbar spine disability is not warranted during the appeal period.

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's thoracolumbar spine disability; however, the Board finds that her symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings is not warranted. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b) (1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the first Thun element is not satisfied. The Veteran's service-connected thoracolumbar spine disability is manifested by signs and symptoms such as limitation of motion and pain on motion.  These signs and symptoms, and their resulting impairment, to include difficulty with heavy lifting or labor, squat, or sit or stand for a prolonged period, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide ratings on the basis of limitation of motion and incapacitation.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which for example may be manifested by decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.   Furthermore, for disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of her service-connected thoracolumbar spine disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and, therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for her back disability. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  In the instant case, the Veteran does not contend, and the evidence does not show, that her thoracolumbar spine disability renders her unemployable.  In this regard, at her April 2011 and May 2011 VA examinations, it was noted that she was employed full-time as a security guard.  Similarly, while the May 2014 VA examiner found that the Veteran's back condition impacted her ability to work in that it was painful to squat down or to sit or stand for more than 30 minutes, she testified at her June 2014 Board hearing that she was working full time job in a security position.  Finally, at the May 2015 VA examination, the examiner opined that the Veteran's thoracolumbar spine condition did not impact on her ability to work.  Therefore, the Board finds that a claim for TDIU is not raised by the Veteran or reasonably raised by the record and, as such, need not be further addressed.

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for higher rating for her thoracolumbar spine disability.  In reaching such conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against an increased rating, that doctrine is not applicable and the Veteran's claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

 
ORDER

A rating in excess of 20 percent for thoracic spondylosis and arthritis, and chronic low back strain is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


